              Case 1:17-cv-00712-CL         Document 90        Filed 11/12/19     Page 1 of 11




1    G. Smith, M.A, J.D.
     1144 SE 53rd Ave,
2    Portland, OR 97215

3

4                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF OREGON
5                                      MEDFORD DIVISION

6    G. SMITH,                           )                 CASE NO.: 117CV00712CL
                                         )
7                       Plaintiff,       )                 PLAINTIFF’S OBJECTION TO
     v.                                  )                 REPORT AND RECOMMENDATION
8                                        )                 DATED OCTOBER 7, 2019
     JILL LIMERICK, BARBARA WILT         )
9           JAMES SANSONE                )
                                         )
10          Defendants.                  )
     ____________________________________)
11

12   I.     INTRODUCTION
13          Before the reviewing court is the Court’s report and recommendation of October 7, 2019.
14
     In it, the Court finds grounds as follows to dismiss Plaintiff’s complaint as to Defendants Wilt
15
     and Sansone, a well as grounds to dismiss the entirety of claims contained in Plaintiff’s Second
16
     Amended Complaint against Defendant Limerick but for trespass and trespass to chattel.
17
            The Court’s report and recommendation misconstrues both the law and facts of the
18
     instant matter, constituting denial of due process as follows.
19

20
     II.    THE REPORT AND RECOMMENDATION IS BASED ON DECISIONS
21          CONSTITUTING REVERSIBLE ERROR.

22          Before newly-joined opposing counsel for Defendant Sansone attached an improper,

23   highly prejudicial exhibit to his March 27, 2019 reply, violating due process in the 9th Circuit as

24   regards such type of exhibit, the instant litigation, although progressing at a snail’s pace over the

                                                                                                           1
                       PLAINTIFF’S	  OBJECTION	  TO	  REPORT	  AND	  RECOMMENDATION
                Case 1:17-cv-00712-CL        Document 90       Filed 11/12/19      Page 2 of 11




1    last two years, could otherwise have been characterized as fair process by a fair magistrate.

2    After said exhibit however, the instant matter became rife with reversible error that there is still

3    time to correct.

4           The Court’s error is found in its decisions as follows.

5           1. Both parties requested a hearing on Defendant Limerick’s “amended” 3rd motion to

6    dismiss.

7           In motions dated March 25, 2019 and April 8, 2019, respectively, both parties moved for
8    oral argument on D L “amended” 3rd motion to dismiss. No hearing was ever held. Said fact
9    prevented Plaintiff from properly arguing said dispositive motion to dismiss – effectively
10   Defendant Limerick’s fourth motion to dismiss - that the Court subsequently granted without a
11   hearing.
12          2. Basic due process was abrogated by the Court’s April 8, 2019 order.
13          An order granting Defendant Limerick‘s “amended” 3rd motion to dismiss was decided
14
     before the statutorily mandated time Plaintiff had to file in opposition to it had elapsed; in other
15
     words, before the Court could properly even consider granting or denying said motion. Plaintiff
16
     twice requested review of the Court’s critical error (on April 22, 2019 and August 20, 2019,
17
     appending time-stamped documentation of such error) before the District Court reviewing judge,
18
     who ignored it.
19
            3. Counsel for Defendant Limerick had no statutory right to “amend” his third motion to
20
     dismiss.
21
            Defendant Limerick’s third motion to dismiss is barred by statute. As discussed in
22
     Plaintiff’s Memorandum in Opposition, (April 8, 2019 at 2, ¶1, that the Court did not even
23
     review before granting D’s “amended” motion (supra)), FRCP Rule 12(g)(2) expressly prohibits
24

                                                                                                            2
                        PLAINTIFF’S	  OBJECTION	  TO	  REPORT	  AND	  RECOMMENDATION
               Case 1:17-cv-00712-CL         Document 90       Filed 11/12/19      Page 3 of 11




1    amending motions to dismiss under the exact same circumstances in which D sought to amend

2    such motion. As stated above, Defendant Limerick effectively filed a fourth motion to dismiss,

3    passing it off as an “amended” 3rd motion to dismiss. The Court then granted said motion, as

4    stated supra, without either allowing both parties’ requested oral argument or exercising a non-

5    discretionary duty to consider P’s timely-filed memorandum in opposition before issuing such

6    order.

7             4. Counsel for Defendant Limerick had no statutory right to “join” Defendants Sansone
8    and Wilt to his “amended” motion to dismiss.
9             The Court granted Defendant Limerick motion to join (contained within its motion to
10   amend) despite the fact that contrary to statue, no statute auhorizes counsel to join additional
11   defendants to said motion. In fact, the same statute counsel for Defendant Limerick cited in
12   support of his motion to join actually defeats his motion to join. FRCP Rule 15. See
13   Memorandum in Opposition, p. 2, lines 8-25, which discusses Rule 15’s prohibition on joinder of
14
     parties in motions that are not pleadings.
15
              5. The Court improperly refused to strike D S’s highly prejudicial exhibit.
16
              Two days after Defendant Limerick filed its “amended” motion to dismiss, contrary to
17
     clearly articulated 9th Circuit law, over Plaintiff’s subsequent objections on the record, the Court
18
     nonetheless allowed consideration Defendant Sansone‘s highly prejudicial “Exhibit A”.
19
     (Affidavit of James Sansone in Support Of Motion To Dismiss dated March 27, 2019; Plaintiff’s
20
     Motion to Strike Non-Judicially Noticed Exhibit dated April 10, 2019.) Despite the fact that said
21
     Exhibit was fundamentally irrelevant to the instant complaint, no person could read it and
22
     maintain an open mind towards Plaintiff. Said exhibit was a decision of a judge prohibited from
23
     sitting in the matter, whose wrist had been slapped on appeal by Plaintiff’s having earlier
24

                                                                                                        3
                        PLAINTIFF’S	  OBJECTION	  TO	  REPORT	  AND	  RECOMMENDATION
              Case 1:17-cv-00712-CL          Document 90        Filed 11/12/19      Page 4 of 11




1    prevailed on a rarely-won writ of mandamus against him, as the record of the California Court of

2    Appeal reflects. Said writ ordered him to immediately correct his egregious abuse of discretion

3    resulting in denial of Plaintiff’s due process. The non-judicially noticed Exhibit attached in the

4    instant matter was that judge’s revenge. It was in no way either a hearing or a decision by an

5    impartial trier of fact. As such it was highly prejudicial, completely lacking in merit, and painted

6    Plaintiff in an extraordinarily negative light based on lies in lieu of law.

7            Moreover, the 9th Cir. as discussed in Plaintiff’s motion to strike, rejects judicial
8    consideration of this type of exhibit as evidence at this pretrial stage of litigation, even if judicial
9    notice had been properly requested, precisely because of its prejudicial effect. Khoja v. Orexigen
10   Therapeutics, 899 F.3d 988 (9th Cir. 2018).
11           6. Plaintiff’s Motions to Strike Were Improperly Dismissed.
12           Not only did the Court refuse to hear argumentation on Plaintiff’s multiple motions to
13   strike dated April 8, 2009, the Court, in unusually short shrift, immediately denied dismissed said
14
     motions two days after they were filed. It is doubtful that the Court even bothered reading them.
15
     True, having separated the issues under consideration into individual motions to strike as
16
     Plaintiff did, filing multiple motions, may have been cumbersome for the Court. But what
17
     Plaintiff was attempting to do was properly respond to the individual multiple motions contained
18
     within Defendant Limerick’s improper motion to “amend” its third motion to dismiss. Had the
19
     Court bothered to impartially, properly consider the merits of Plaintiff’s motions to strike, it
20
     could not have reached the conclusions it did in the instant report and recommendation.
21
             7. Plaintiff’s Request to Remove Magistrate Clarke Was Improperly Denied.
22
             As Plaintiff argued on review to the District Court on April 22, 2019, Plaintiff never
23
     consented to have the instant matter heard by a magistrate. Although Plaintiff could have
24

                                                                                                            4
                       PLAINTIFF’S	  OBJECTION	  TO	  REPORT	  AND	  RECOMMENDATION
              Case 1:17-cv-00712-CL         Document 90        Filed 11/12/19     Page 5 of 11




1    moved to remove Magistrate Clark under 28 U.S.Code § 144 for increasingly apparent evidence

2    of bias or prejudice, Plaintiff chose to appeal to the reviewing judge instead, who did not grant

3    such request. Whiles Oregon’s practice does allow a magistrate judge to hear non-dispositive

4    motions, Magistrate Clarke, in the absence of scheduling a hearing on the illegitimate third

5    motion to dismiss as Plaintiff had expected, and moving far more quickly than he has in the past,

6    issued a report and recommendation that is effectively a disposition on the merits of the case.

7    The use of magistrates who effectively issue such dispositive orders appears questionable at best
8    -- unless a busy reviewing court judge in fact affords a litigant properly-considered review of
9    such orders.
10

11   III.   THE REPORT AND RECOMMENDATION IS UNSUPPORTED BY LAW.
12          The Court premises its report and recommendation on the following arguments, all
13   unsupported by law: 1) Plaintiff’s complaint is barred by the statute of limitations [“SOL”];
14
     2) the Court lacks personal jurisdiction over the California defendants; 3) Plaintiff has failed to
15
     state upon which relief may be granted; 4) Plaintiff’s claims are estopped by res judicata; and
16
     5) Plaintiff’s claims are frivolous. Although, as the record reflects, Plaintiff has earlier addressed
17
     – and moreover successfully argued, in multiple prior motions to dismiss over the last two years,
18
     these very same claims -- Plaintiff will once again briefly do so here.
19
            1. Each of the Cause of Action With the Instant Complaint is Within the SOL.
20
            As Plaintiff has repeatedly stated, the applicable SOL governing each cause of action to
21
     in the instant complaint is triggered not by a particular set of statutorily-mandated years, but
22
     rather on when discovery of the tort causes the SOL to accrue. The delayed-discovery rule,
23
     applicable to conspiracy to defame actions -- because while the defamation may be known to a
24

                                                                                                           5
                       PLAINTIFF’S	  OBJECTION	  TO	  REPORT	  AND	  RECOMMENDATION
              Case 1:17-cv-00712-CL          Document 90        Filed 11/12/19      Page 6 of 11




1    plaintiff as of a certain date, the conspiracy to defame may not be; and/or as in the instant matter,

2    the defamation may be anonymous, prohibiting knowledge of the tortfeasor – in addition to

3    every other cause of action in the instant complaint, has been upheld by courts throughout the 9th

4    Cir. See, e.g., Shively v. Bozanich (2003) 31 Cal.4th 1230, 1250–1251 [7 Cal.Rptr.3d 576, 80

5    P.3d 676]; Hebrew Academy of San Francisco v. Goldman (2007) 42 Cal.4th 883, 894 [70

6    Cal.Rptr.3d 178, 173 P.3d 1004).

7            Therefore, Plaintiff’s claims are not time-barred.
8            2. The Court Has Personal Jurisdiction over Defendants Sansone and Wilt.
9            As Plaintiff has repeatedly alleged, in the instant complaint as elsewhere, by formidably
10   unethical yet provable actions including but not limited to affixing his name to legal documents
11   served on Plaintiff in Oregon as well as working closely with Defendant Limerick’s counsel to
12   attract, pursue and prosecute cases against Plaintiff in Oregon (Sansone); by conspiring with
13   Defendant Limerick to harass, defame and attempt to criminalize Plaintiff in Oregon (Wilt)
14
     Defendants Sansone and Wilt have had sufficient minimum contacts with the forum state.
15
     Moreover, said contacts have more than satisfied the 9th Cir.’s three-part minimum contacts test
16
     for long-arm jurisdiction: 1) said contacts were purposeful, made to consummate a particular
17
     transaction; 2) said contacts arose out of Defendants’ forum-related activities; and 3) the exercise
18
     of jurisdiction comports with fair play and substantial justice. See, e.g., Morrill v. Scott
19
     Financial Corp., 873 F.3d 1136 (Cal. Ct. of Appeals, 2017.
20
             Therefore, the Court has personal jurisdiction over Defendants Sansone and Wilt.
21
             3. Plaintiff’s Complaint Contains Sufficient Allegations to State a Claim for Relief.
22
             To survive a motion to dismiss, a complaint must contain sufficient factual allegations,
23
     accepted as true, “to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556
24

                                                                                                            6
                       PLAINTIFF’S	  OBJECTION	  TO	  REPORT	  AND	  RECOMMENDATION
              Case 1:17-cv-00712-CL          Document 90       Filed 11/12/19      Page 7 of 11




1    U.S. 662, 678 (2009.) “A claim has facial plausibility when the plaintiff pleads factual content

2    that allows the court to draw the reasonable inference that the defendant is liable for the

3    misconduct alleged.” Id., quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Most

4    importantly for the instant matter, “the plausibility standard is not akin to a probability

5    requirement…” Id. (ital. added).

6           Under fact or notice pleading, the threshold test of any motion to dismiss is whether

7    Plaintiff has provided a cognizable claim. A claim alleging ultimate facts, as each amended
8    claim of Plaintiff so alleges, cannot be supported by documentation, witness testimony, or other
9    such indicia of proof positive. Beyond the plausibility standard there is absolutely no
10   "require[ment that] specific facts be adduced by sworn testimony” or the like at this stage of the
11   proceedings,. Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1014 n.3 (1992). For purposes of
12   ruling on a motion to dismiss “courts must accept as true all material allegations of the complaint
13   and must construe the complaint in favor of the complaining party." Warth v. Seldin, 422U.S.
14
     490, 501 (1975). Alternatively phrased, "[a]t the pleading stage, general factual allegations of
15
     injury resulting from the defendant's conduct may suffice, for on a motion to dismiss [the court]
16
     "presum[es] that general allegations embrace those specific facts that are necessary to support the
17
     claim."' Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992) (quoting Lujan v. Nat'l Wildlife
18
     Fed'n, 497 U.S. 871, 889 (1990). From such allegations, the court is required to draw reasonable
19
     inferences in support of such allegations that the defendant is liable for the misconduct alleged.
20
     Iqbal, 556 U.S. at 678.
21
            Therefore, Plaintiff’s complaint contains sufficient allegations upon which a claim for
22
     relief may be granted.
23

24

                                                                                                          7
                       PLAINTIFF’S	  OBJECTION	  TO	  REPORT	  AND	  RECOMMENDATION
                Case 1:17-cv-00712-CL       Document 90       Filed 11/12/19      Page 8 of 11




1           4. Plaintiff’s Complaint is Not Barred by Res Judicata.

2           Neither claim preclusion nor issue preclusion applies to the instant complaint. Under the

3    doctrine of res judicata encompassing both types of preclusion, “a final judgment on the merits”

4    in a case precludes a successive action between “identical parties or privies” concerning “the

5    same ‘claim’ or cause of action.” Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th

6    Cir. 2005) (quoting Sidhu v. Flecto Co., 279 F.3d 896, 900 (9th Cir. 2002)).

7           Neither the parties nor the causes of action in the instant matter are identical to any other
8    actions.
9           As to the Court’s finding that Plaintiff “essentially admits these cases have already been
10   litigated” (Report and Recommendation at 4, ¶3), Plaintiff does nothing of the sort. Plaintiff is
11   not litigating the legality of Defendant Wilt’s unit nor damages allegedly accruing from it;
12   Plaintiff is claiming damages arising from Defendant Wilt’s conduct in Oregon with an Oregon
13   defendant. Similarly, as stated supra, the instant matter complains of Defendant Sansone’s
14
     conduct in Oregon with an Oregon defendant. Such claims have never before been litigated.
15
            Therefore, Plaintiff’s complaint is not barred by res judicata.
16
            5. Plaintiff’s Claims Are Anything But Frivolous.
17
            Why would Plaintiff spend so many hours on this matter in lieu of so many other
18
     enjoyable and/or remunerative activities? There is no “sport” involved here, as alleged by
19
     Defendant Wilt. This is a painful, extraordinarily costly attempt to find justice in, to even
20
     maintain a shred of belief in, a system of redressing wrongs, in which system Plaintiff was
21
     expensively trained to practice yet kept from by a certain deep pocket’s machinations.
22
            One lawyer’s one-time failure to show up for trial due to a documented scheduling
23
     conflict in Southern California – Plaintiff’s lawyer on the Wilt case, who did not spend, as
24

                                                                                                         8
                       PLAINTIFF’S	  OBJECTION	  TO	  REPORT	  AND	  RECOMMENDATION
              Case 1:17-cv-00712-CL         Document 90       Filed 11/12/19      Page 9 of 11




1    Plaintiff did, over two years writing motion after motion, winning interlocutory appeals,

2    summoning copious evidence, preparing for a properly demanded jury trial never held, but rather

3    merely affixed his name to what he saw (e.g., a government housing inspectors report citing over

4    40 substandard housing violations in Wilt’s 2-room unit alone) in a case he adjudged meritorious

5    enough to take on contingency, should not have opened the door, as it did, to a conspiracy to

6    operate unchecked for over a decade. Plaintiff’s lawyer’s failure to show was a failure

7    supposedly judicially excused, permitting a wilfully ignorant judge to conduct a highly improper
8    default hearing, resulting in a judgment completely without merit.
9           It is worth noting for the sole purpose of understand background in this matter, pursuant
10   to both statute and common law, the decision to award Defendant Wilt an ridiculous sum was an
11   absurd judgment covering up a serious tort. It allowed Defendant Wilt to believe she was
12   operating a legitimate rental under California law. She was not. Unlike Oregon law, California
13   law expressly prohibits property owners who have not first obtained a certificate of occupancy -
14
     which Wilt could not possibly obtain, as the unit had been ad hoc constructed, wired, and
15
     plumbed in literally sickening violation of local zoning, building and state statutory code -- to
16
     even so much as enter into a lease for such property. (See Gruzen v. Henry (1978) 84 CA3d 515,
17
     518, 148 CR 573, 574; Shephard v. Lerner (1960) 182 CA2d 746, 750, 6 CR 433, 435; and Lyke
18
     v. Pursley (1959) 171 CA2d 417, 420, 340 P2d 709, 712.) California law holds such leases void
19
     ab initio. Gruzen et al.. California law expressly prohibits such property owners the right to
20
     collect any rent whatsoever for such units. (Gruzen et al.) California law expressly prohibits
21
     property owners of such property owners the right to sue for rent on such units. California law
22
     expressly prohibits any award of rental damages on such units. (Gruzen et al.)
23

24

                                                                                                         9
                       PLAINTIFF’S	  OBJECTION	  TO	  REPORT	  AND	  RECOMMENDATION
             Case 1:17-cv-00712-CL          Document 90        Filed 11/12/19     Page 10 of 11




1           Why, then, are Oregon courts effectively participating in a cover-up of such matters?

2    While such matters in no way constitute the gravamen of the instant complaint, they form the

3    background to it. Dislike of a whistleblower is not a lawful reason to do so.

4

5    IV. CONCLUSION.

6           This Court would be well-advised to look past the respective economic, reputational

7    status of Plaintiff and Defendants to allow this case, after an extended series of expensive pre-
8    litigation motions spanning two years, to at a minimum proceed to the stage at which it may hear
9    evidence. As the court is fully aware, Defendants have the right, at the close of such evidence,
10   should they believe it to be meritless, to move to dismiss. As the record reflects, as Plaintiff has
11   repeatedly argued, dismissal before such evidence is heard is contrary to 9th circuit and Oregon
12   minimum standards of what is required before a motion to dismiss for failure to state may be
13   granted.
14
                Therefore, the reviewing court should deny the Court’s Report and Recommendation.
15

16
     Dated: November 12, 2019
17

18

19                                                  ____________/s/_______________
                                                    G. Smith, M.A., J.D
20

21

22

23

24

                                                                                                         10
                        PLAINTIFF’S	  OBJECTION	  TO	  REPORT	  AND	  RECOMMENDATION
     Case 1:17-cv-00712-CL      Document 90        Filed 11/12/19     Page 11 of 11




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                                                      11
            PLAINTIFF’S	  OBJECTION	  TO	  REPORT	  AND	  RECOMMENDATION
